Citation Nr: 1114335	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-20 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1982 to November 1991.  In a December 1992 Administrative Decision, it was determined that only the Veteran's period of service from June 22, 1982, to June 21, 1986, may be considered for the purposes of awarding VA benefits.  It was additionally noted that the Veteran was barred from VA benefits for his period of service from June 22, 1986, to November 30, 1991, when he was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's claims of entitlement to service connection for a positive tuberculin (TB) tine test and hepatitis C.  By a June 2007 Substantive Appeal, the Veteran perfected his appeal as to both issues.  

In January 2010, the Board denied the Veteran's claim of entitlement to service connection for a positive TB tine test and remanded the issue of entitlement to service connection for hepatitis C for additional development.  The file has now been returned to the Board for further consideration.


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran's hepatitis C was incurred in or otherwise the result of his active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

Relevant to the claim decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a July 2005 letter, sent prior to the initial unfavorable AOJ decision issued in January 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal until March 2010, subsequent to the initial adjudication of his claim.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned, including the timeliness of any notice thereof, are moot.  

Relevant to the duty to assist, the Veteran's service personnel and treatment records, VA treatment records, and a statement from the Veteran's private physician, Dr. P., have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In August 2010, the Veteran was afforded a VA examination and specific opinions as to his claim were submitted. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case.  

Additionally, the Board finds there has been substantial compliance with its January 2010 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) sent the Veteran VCAA-compliant notice and requested that the Veteran identify any outstanding treatment records in March 2010, and afforded the Veteran VA examination in August 2010.  The AMC later issued a Supplemental Statement of the Case in January 2011.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  The Veteran's hepatitis C, however, is not a disability for which service connection may be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In this case, the Veteran essentially contends, by his November 2006 statement, that he was diagnosed with hepatitis C during treatment in a VA hospital prior to his discharge from service in November 1991.  

The Board notes that the Veteran was discharged from his second period of service on November 30, 1991, under other than honorable conditions due to drug abuse, which was determined to be willful and persistent misconduct.  As discussed above, in a December 1992 Administrative Decision, it was determined that only the Veteran's period of service from June 22, 1982, to June 21, 1986, may be considered for the purposes of awarding VA benefits, and he is barred from VA benefits for his period of service from June 22, 1986, to November 30, 1991.  Thus, the Board may only consider whether the Veteran's hepatitis C is related to the period of service dated from June 22, 1982, to June 21, 1986.

During his first period of service, from June 22, 1982, to June 21, 1986, the Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of hepatitis C.  His service treatment records indicate that he was placed on isonicotinic acid hydrazide (INH) for one year as a prophylactic treatment related to a positive TB tine test in November 1984.  In January 1986, it was reported that he had been on INH for one year.

Post-service VA treatment records reflect that, while hospitalized from October 1991 to December 1991, the Veteran was diagnosed with acute hepatitis C without hepatic coma.  Laboratory data reveals that the Veteran's hepatitis panel was non-reactive, but his hepatitis C antibody was repeatedly reactive.  Furthermore, it was noted that the Veteran's elevated liver function tests were probably secondary to chronic alcoholic liver disease, but may also be the result of one year's prophylactic treatment related to a positive TB tine test. 

An October 2006 statement from the Veteran's private physician, Dr. P., reflects that he had treated the Veteran since 1994 and the Veteran had initially presented with hepatitis C as a preexisting illness.

As the Veteran's service treatment records reflect that he was treated for one year during his military service with INH and the evidence indicates his current hepatitis C may be related to such treatment, the Veteran was afforded a VA examination so as to determine the nature and etiology of his hepatitis C.

On VA examination in August 2010, the Veteran reported his military and private occupational history.  He reported his history of drug and alcohol use, to include the use of cocaine in 1991 and alcohol-dependence treatment.  He reported that he had multiple sexual partners during his service in the Navy.  The Veteran reported that as a teenager, he had his left ear lobe pierced.  The Veteran denied the use of intravenous drugs.  The examiner provided recitation of the pertinent facts contained in the Veteran's service treatment records, including his in-service treament with INH and related liver function, results of a positive drug test in April 1991, and his October 1991 diagnosis of hepatitis C.  

In August 2010, subsequent to review of the claims file, physical examination, and required studies, the examiner diagnosed the Veteran with chronic hepatitis C, without functional limitation.  The examiner opined that the Veteran's hepatitis C was not caused by or related to service, including treatment with INH.  The examiner reasoned that the Veteran's service treatment records were silent for hepatitis C, and that his liver evaluation was unremarkable at the time of the INH treatment.  The examiner further reasoned that the Veteran had other risk factors to include alcohol dependence, cocaine use, ear lobe piercing, and multiple sexual partners.  

No competent medical evidence is of record which specifically refutes the findings of the August 2010 VA medical examiner.  While the Veteran's private physician, Dr. P., asserted that the Veteran came to him in 1994 with hepatitis C, such statement only demonstrates that the Veteran had hepatitis C in 1994.  As record of the Veteran's diagnosis in October 1991 is of record and not at issue, Dr. P.'s statement does not relate to the inquiry at hand, whether the Veteran's hepatis C is related to his service, including treatment with INH for one year.  Thus, his statement is of little probative value.

While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hepatis C and service, including INH treatment, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements, to any extent that such serve as evidence of a nexus, to be of little probative value as he is not competent to opine on such a complex medical question.

In sum, the weight of the most probative evidence of record, specifically, the opinion rendered at the time of the August 2010 VA examination, demonstrates that the Veteran's hepatis C first manifested subsequent to the only period of service upon which the Veteran is eligible for benefits, and is not related to such period of service or any incident therein, including INH treatment.  Therefore, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis C, the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


